Citation Nr: 1040680	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to an increased rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD), currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of January 2007 and February 2009 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee Regional 
Office (RO). 

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Acting Veterans Law Judge in August 
2010.  A transcript of the hearing has been associated with the 
claims folder.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from hearing loss in service or 
for many years thereafter, and his current hearing loss is not 
causally related to his active service.

2.  The Veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
but not by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships..


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for a 50 percent rating for the Veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.41, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain 
disabilities are presumed to be service connected if evidence of 
the disease manifests itself to a compensable degree within one 
year of the end of the Veteran's service; bilateral hearing loss 
is one of the chronic conditions subject to this presumption.  
38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Here, the Veteran contends that he is currently suffering from 
bilateral hearing loss that is causally related to his noise 
exposure while stationed in the Republic of Vietnam.  After 
reviewing the evidence, however, the Board concludes that service 
connection is not warranted for the reasons that follow.

First, the Board acknowledges that the Veteran is currently 
suffering from bilateral hearing loss.  The Veteran underwent two 
VA examinations, the first in November 2006 and the second in 
October 2007.  Each examination found the Veteran to be suffering 
from bilateral mild sloping to severe sensorineural hearing loss.  

The Board also concedes that the Veteran would have been exposed 
to acoustic trauma while serving in Vietnam.  In his August 2010 
hearing, the Veteran spoke of his in-service noise exposure.  He 
stated that as a truck driver, he was exposed to engine noise on 
a daily basis without the benefit of hearing protection.  The 
Veteran also spoke of being in close proximity to rocket and 
grenade attacks as well as small arms fire.  Given the Veteran's 
credible and competent testimony, the Board determines that the 
Veteran was exposed to acoustic trauma during his active service.

Despite the Veteran's current diagnosis and his in-service noise 
exposure, the most probative medical evidence of record does not 
show a nexus between his current condition and his active 
service.  

The Board notes that the examiners from the two VA examinations 
disagree with one another on this issue.  The examiner from the 
Veteran's first VA examination in November 2006 did find such a 
nexus.  In that examination, the Veteran described to the 
examiner his in-service noise exposure and his history of 
bilateral hearing loss.  He stated that his hearing loss began 
during his active service, and that it has been continual since 
then.  Based on this report, the examiner concluded that it is at 
least as likely as not that the Veteran's hearing loss was the 
result of the Veteran's military noise exposure.

In contrast, the examiner from the October 2007 VA examination 
determined that there is no nexus between the Veteran's bilateral 
hearing loss and his active service.  In this examination, the 
examiner recorded the Veteran's description of his medical 
history; the examiner also reviewed the Veteran's claims file.  
She stated that the Veteran's separation examination showed that 
his hearing was within normal limits prior to discharge.  Based 
on the normal audiometric data at discharge, she concluded that 
it was less likely than not that the Veteran's bilateral hearing 
loss resulted from his military noise exposure.  

When there is an apparent difference of medical opinion, it is 
the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In 
assessing medical evidence, whether a physician provides a basis 
for his medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-89 (2000).  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

For two main reasons, the Board finds the October 2007 opinion 
finding no nexus to be more probative than the earlier 
examination.  First, the October 2007 examiner reviewed the 
Veteran's claims file - including his service treatment records - 
before forming her conclusion.  This examiner thus had a more 
complete picture of the history of the Veteran's disability.  
Secondly, in the earlier examination, the Veteran reported 
suffering from hearing loss both in service and continuously 
thereafter.  For reasons explained more thoroughly below, the 
Board questions the credibility of the Veteran's report.  The 
examiner from the November 2006 examination based her opinion 
solely on the Veteran's self-report of medical history.  This 
carries less weight than the later opinion that was based on a 
more thorough reading of the Veteran's history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) ("The Board is not required 
to accept doctors' opinions that are based upon the appellant's 
recitation of medical history.").

Given the foregoing, the Board finds the October 2007 conclusion 
that the Veteran's bilateral hearing loss is not causally related 
to his active service to be more probative than the earlier, 
opposite determination.  

The determination that the more probative medical evidence of 
record does not show a nexus between the Veteran's current 
bilateral hearing loss and his in-service noise exposure is not 
fatal to the Veteran's claim, however, as the Veteran may still 
be service connected for his disability based on continuity of 
symptomatology.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) ("An alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.").  

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  In such 
instances, the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)).

Under this framework, the Veteran's claim fails because the Board 
questions the evidence regarding the post-service continuity of 
symptomatology.  

In various statements and in his testimony, the Veteran contends 
that he suffered from bilateral hearing loss after he returned 
from Vietnam and that he has continuously suffered from bilateral 
hearing loss since that point.  In both of the Veteran's VA 
examinations, he stated that he suffered from hearing loss in 
service and continually since then.  In his August 2010 hearing, 
the Veteran stated that he suffered from hearing loss in and 
after service, and that he first sought treatment in the 1970s or 
1980s when his condition worsened.  

The Veteran's wife has also discussed the Veteran's hearing loss.  
In an October 2006 letter, she stated that the Veteran has not 
been able to hear since he returned from Vietnam.  In a March 
2009 letter addressing the Veteran's PTSD, she stated that the 
Veteran returned from Vietnam "deaf and screwed up."

The Board does not find these statements to be credible.  Again, 
the examiner from the Veteran's October 2007 examination stated 
that the Veteran's hearing was within normal limits at the time 
of his separation from service.  Indeed, a review of his October 
1968 separation examination shows no decibel loss over 10, a 
number below even the threshold mentioned in Hensley.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citations omitted) 
(stating that "the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of hearing 
loss.").

Perhaps more importantly, the Veteran has stated that he suffered 
from hearing loss after returning home from Vietnam but before 
his separation from active service.  On the Veteran's self-report 
of medical history from October 1968, however, the Veteran did 
not report suffering from hearing loss or any other ear related 
problems.  As the Veteran did mention suffering from other 
medical problems on that report (including eye trouble, broken 
bones, and appendicitis), the fact that he did not state that he 
was suffering from hearing loss at that time is revealing.

Given that both the medical evidence and the Veteran's own 
statements show that the Veteran was not suffering from hearing 
loss at the time of his separation, the Board finds that there is 
no post-service continuity of symptomatology for the Veteran's 
bilateral hearing loss.  

The Board does not doubt the sincerity of the Veteran and his 
wife in their statements that they remember the Veteran suffering 
from hearing loss in close proximity to his Vietnam service.  
That being said, the Board finds the separation examination and 
the self-report of medical history from October 1968 to be more 
probative of the fact that the Veteran was not then suffering 
from hearing loss than recollections made some 40 years after the 
fact.  

Again, after a careful review of the medical and lay evidence in 
this case, the Board finds that the Veteran did not suffer from 
hearing loss in service or for many years thereafter, and his 
current hearing loss is not causally related to his active 
service.  Accordingly, the Board concludes that the Veteran's 
bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

II.  Increased Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

A review of the Veteran's claim is instructive.  The Veteran 
first sought service connection for PTSD in May 2006.  His claim 
was initially denied in a January 2007 rating decision.  The 
Veteran filed a timely Notice of Disagreement, and the RO granted 
service connection in a November 2007 decision.  

The Veteran filed the claim at issue here in January 2009.  After 
the Veteran underwent a VA examination, the RO issued a rating 
decision in February 2009 that continued its earlier 30 percent 
rating.  The Veteran filed a timely Notice of Disagreement, and 
the RO issued a Statement of the Case in October 2009.  The 
Veteran filed a timely Substantive Appeal, and later presented 
testimony regarding his PTSD in an August 2010 videoconference 
hearing.  

Again, the Veteran's PTSD is currently rated as 30 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that VA regulations require that when the 
symptoms and/or degree of impairment due to a veteran's service-
connected psychiatric disability cannot be distinguished from any 
other diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Much like with claims 
for increased initial ratings, staged ratings are appropriate for 
an increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Again, the Veteran contends that his PTSD symptoms warrant a 
rating higher than the 30 percent currently assigned.  For the 
reasons that follow, though, the Board finds that the 30 percent 
rating is appropriate.  

The Veteran underwent a VA examination in January 2009.  The 
Veteran stated both that he has been married to his wife for 45 
years and that he does not know what he would do without her.  
The Veteran did report that, because of his insomnia and restless 
sleep, he and his wife no longer share a bed.  The Veteran 
reported having a good relationship with his children.  Though he 
reported having three or four close friends, he does not confide 
in them.  The Veteran is active in the Knights of Columbus.  He 
did not report a history of suicide attempts or violent 
outbursts.  

In the mental status examination, the examiner noted that the 
Veteran was neatly groomed and appropriately dressed.  His speech 
was spontaneous and unremarkable.  The Veteran was cooperative 
and friendly toward the examiner.  His affect was normal and his 
mood was good.  The Veteran was oriented to time, person, and 
place.  The Veteran was noted to have a short attention span.  
His thought process was rambling, and though his thought content 
was unremarkable, he did display paranoid ideation. The Veteran 
did not suffer from delusions or hallucinations.  He understands 
the outcome of his behavior and has average intelligence.  The 
Veteran suffers from sleep impairment, averaging only four to 
five hours of restless sleep per night.  The Veteran did not 
report suffering from panic attacks or obsessive or ritualistic 
behavior.  The Veteran did not have homicidal or suicidal 
thoughts, and his impulse control was good.  Though the Veteran's 
remote memory was normal, the examiner described his recent and 
immediate memory as mildly impaired.  

Based on the Veteran's report of his symptoms and the results of 
the mental status examination, the examiner confirmed the 
diagnosis of PTSD and assigned a GAF score of 57.  The examiner 
based his conclusions on the Veteran's persistent reexperiencing 
of his traumatic events, avoidance of stimuli associated with the 
trauma, and persistent symptoms of increased arousal.  

The findings of the VA examiner are consistent with the recent 
records of the Veteran's VA mental health treatment.  Psychiatry 
progress notes from January 2009 to June 2009 all report the 
Veteran suffering from similar symptoms as described in the 
January 2009 VA examination.  The VA psychiatrist from each note 
assigned a GAF score between 60 and 65.  

The Veteran offered testimony regarding his PTSD in his August 
2010 videoconference hearing.  The Veteran reported suffering 
from panic attacks, irritability, outbursts of anger, sleep 
impairment, short term memory loss, and depression.  On the other 
hand, the Veteran stated that he worked for an automaker for 31 
years, retiring in 1999.  Though the Veteran reported having 
problems with others at work, he stated that his boss was a 
Korean War Veteran and understood his circumstances. 

The Veteran and his wife also submitted letters in April 2009 
describing his PTSD symptomatology.  The Veteran described his 
increased startle response, sleep impairment, and memory 
problems.  The Veteran's wife described the Veteran as suffering 
from similar symptoms, adding that the Veteran's memory problems 
have led to material disruptions to their lives.  

The Board also notes that the Veteran's April 2009 letter and 
many of his previous statements have focused on the trauma that 
he witnessed and was a part of during his service in the Republic 
of Vietnam.  The Veteran has questioned why his experiencing 
these events does not qualify him for a higher rating.  The Board 
wishes to stress to the Veteran that VA has considered these 
events; indeed, the Veteran would not currently be service 
connected for PTSD if not for VA's recognition of this in-service 
trauma.  After service connection has been established, however, 
disability ratings focus not on the past injury or precipitating 
events, but on the impact that a particular disability has on a 
veteran's life.  Thus, while VA and the Board have read and 
considered these statements regarding the Veteran's traumatic 
service, they ultimately do not impact the decision herein.  

Based on the foregoing, the Board concludes that the 30 percent 
rating assigned most closely approximates the Veteran's current 
symptomatology.  Again, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

As shown by both the medical and lay evidence, the Veteran 
suffers from each of these symptoms.  The Veteran has frequently 
complained of being depressed, he is suspicious of others and 
carries a handgun for protection, he suffers from panic attacks 
and sleep impairment, and his recent and immediate memory are 
impaired.  The evidence also demonstrates, however, that the 
Veteran is able to maintain his personal hygiene and carry on a 
normal conversation.  

In his April 2009 letter, the Veteran questioned why the examiner 
would comment on his appearance and hygiene, stating that he 
found the observation to be offensive.  As outlined by the rating 
criteria, a deterioration in personal appearance and hygiene can 
be evidence of a more serious psychiatric disorder.  Such 
observations are not intended to be offensive or demeaning.  
Instead, they are intended to ensure that those assigning 
disability ratings have the most comprehensive view possible of a 
particular veteran's symptomatology.  

Further, the Board notes that the Veteran's GAF scores are 
consistent with the 30 percent rating assigned.  Again, a GAF of 
61 to 70 is indicative of some mild symptoms, while a GAF score 
of 51 to 60 is defined as moderate symptoms.  The examiner from 
the January 2009 examination assigned the Veteran a GAF score of 
57.  Subsequent VA psychiatrists assigned scores ranging from 60 
to 65.  These scores are indicative of mild to moderate symptoms, 
and they support the 30 percent rating assigned.  

A higher 50 percent rating would only be warranted with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Here, while the Veteran demonstrates some of these symptoms 
(notably a difficulty in establishing and maintaining effective 
work and social relationships), on the whole, his disability more 
closely approximates the symptoms described by the 30 percent 
rating.  In his January 2009 examination, for instance, the 
Veteran was not noted to be suffering from a flattened affect or 
impaired speech.  His long-term memory was reported to be intact.  
The Veteran understood the outcome of his behavior, thus showing 
normal judgment.  The Veteran's GAF scores also indicate that his 
symptomatology is not as severe as that described in the 50 
percent rating.  

The Board also notes that as the Veteran's symptomatology has 
remained consistent over the appeals period, staged ratings are 
inappropriate.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2010).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from irritability, memory loss, depression, and sleep impairment; 
these symptoms are all contemplated under the applicable rating 
criteria for PTSD.  As the Veteran's symptoms are already 
provided for in the applicable rating criteria, the first 
threshold of the Thun framework is not met, ending the Board's 
inquiry.  

Again, after reviewing the evidence of record, the Board finds 
that the Veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency, but not 
by occupational and social impairment with reduced reliability 
and productivity.  Accordingly, the Board concludes that the 
criteria for a 50 percent rating for the Veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411 
(2010).

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Claims for service connection and an increased ratings have 
different thresholds that VA must meet to satisfy its duty to 
notify.  With respect to the Veteran's claim for service 
connection for bilateral hearing loss, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in September 
2006 - prior to the initial RO decision in this matter - that 
addressed the notice elements.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how service 
connection is established, including how VA assigns disability 
ratings and how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for an increased rating for 
PTSD, the VCAA duty to notify was in part satisfied by way of a 
letter sent to the Veteran in January 2009 - prior to the initial 
RO decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This letter also notified the Veteran that 
to substantiate his claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  This letter also included a copy of the relevant rating 
criteria.  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of the Veteran's private medical treatment.  The Veteran 
was afforded a VA compensation and pension examination germane to 
each issue currently on appeal.  Also, the Veteran requested and 
testified at a videoconference hearing before the Acting Veterans 
Law Judge listed below.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 30 percent for the Veteran's service-
connected PTSD is denied.  


REMAND

The Veteran's May 2006 claim reflects that he sought service 
connection for a skin disease.  As the Veteran's service 
treatment records reveal that he was treated in July 1968 for a 
fungus on his feet and for dermatitis (where this dermatitis was 
found is not clear).  Accordingly, the Veteran was scheduled for 
and underwent a VA skin examination in November 2006.  

The examiner in that November 2006 examination diagnosed the 
Veteran as suffering from many skin maladies, including: scalp 
folliculitis; a history compatible with seborrheic dermatitis for 
the scalp; multiple skin tags on the neck, axillae, and cheek; an 
epidermal inclusion cyst, right posterior neck; probable actinic 
keratosis of the right ear superior helix; and multiple 
seborrheic keratoses on the back and the legs.  The examiner also 
mentioned that the Veteran was exposed to herbicide agents while 
in Vietnam, and that the folliculitis on the Veteran's scalp was 
the Veteran's only currently active acneiform.

The problem here is that the examiner did not offer an opinion as 
to whether any of the skin conditions from which the Veteran 
currently suffers are related to his active service or to 
herbicide exposure.  While the examiner mentioned herbicide 
exposure with respect to the Veteran's folliculitis, the examiner 
did not affirmatively state that the two are related.

This case must be remanded in order that an opinion may be 
offered as to whether any of the Veteran's current skin 
conditions are causally related to his active service.  

Accordingly, the case is REMANDED for the following actions:

1.  An opinion should be offered as to 
whether any of the Veteran's current skin 
conditions are causally related to either his 
active service or to his presumed exposure to 
herbicide agents.  

If possible, the claims file should be 
returned to the examiner who conducted the 
November 2006 VA skin diseases examination.  
If the examiner from the November 2006 
examination is not available, then an opinion 
may be provided by any physician with 
appropriate expertise.  If either physician 
determines that it is not possible to offer 
an opinion without scheduling the Veteran for 
an examination, then such an examination 
should be provided.  Also, the physician is 
specifically instructed both to review the 
Veteran's claims file prior to his 
formulating an opinion and to note in his 
report that he performed such a review.  

Regardless of who offers the opinion, the 
physician is asked to express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or greater) 
that any of the Veteran's current skin 
conditions is the result of in-service 
herbicide exposure or is otherwise related to 
active service.  The examiner should describe 
all findings in detail and provide a complete 
rationale for all opinions offered.  If the 
examiner is unable to render a determination 
as to the etiology, she/he should so state 
and indicate the reasons.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

3.  The RO/AMC should then readjudicate each 
of the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case, allow an appropriate 
opportunity to respond, and thereafter return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


